ORDER
PER CURIAM.
General Accident/Travelers Insurance Company (Travelers), Rogers Development Co. (RDC), and R & R Bermuda Road Properties, Inc. (R & R) (collectively referred to as Appellants) appeal from a Temporary or Partial Award of workers’ compensation benefits entered in favor of Joel Stenger (Claimant) by the Labor and Industrial Relations Commission (Commission).
Appellants contend the Commission erred in (1) determining Claimant was the joint employee of RDC and R & R, and (2) awarding Claimant attorney’s fees and costs pursuant to Section 287.560 RSMo 1994. Travelers also contends the Commission erred in not piercing the corporate veil to find an individual was Claimant’s employer. R & R and RDC also contend the Commission erred in concluding Claimant was an employee rather than an independent contractor.
We have reviewed the briefs of the parties and the record on appeal. The Commission’s award is supported by substantial and competent evidence on the whole record. An extended opinion would have no precedential value. We affirm in accordance with Rule 84.16(b).